Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of claims
The amendment filed on Feb. 9, 2022 is acknowledged. Claims 1-48, 52-54, 56-58, 61-62, and 64-65 have been canceled and claims 66-68 have been withdrawn. New claim 74 is added. Claims 49-51, 55, 59-60, 63, and 69-74 are under examination in the instant office action. 
Applicants' arguments, filed on Feb. 9, 2022, have been fully considered but they are not persuasive or moot in view of a new ground of rejection necessitated by the amendments (newly added limitations in claim 49).  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are newly applied.  They constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-51, 55, 59-60, 63, and 69-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the boundaries imposed by the functional language are insufficiently defined.  All the dependent claims are included.
A patent must be precise enough to afford clear notice of what is claimed, thereby “‘appris[ing] the public of what is still open to them.’” Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)).  Otherwise there would be “[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942).  A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).  The vice of a functional claim exists not only when a claim is “wholly” functional, but also when the claim recites what has already been seen, and then uses functional language at the exact point of novelty.  See General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).  
The examiner has considered the following factors to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.  
Claim language that merely states a result to be obtained without providing clear boundaries on the claim scope (e.g., by not specifying a well-defined way to achieve those results) is unclear.  Specifically, claim 49 and 55, which recite specific functional characteristics or results of claimed dosage form  (e.g., “disintegration of said dosage form is prevented at temperatures lower than about 60°C while at temperatures higher than 80°C, disintegration is triggered” and “characterized by preventing disintegration thereof at temperatures lower than 70°C while being susceptible to disintegration at temperatures higher than 120°C”, fails to clearly define the structure(s) that achieve such functional limitation claimed.  Although it is known in the art that there are multiple ways to provide the claimed functional result/limitation, it is unclear which of those ways are encompassed.  The claim merely states a functional characteristic without providing sufficient indication of how the function is achieved.  That is, the claim recites an undefined genus of "temperature dependent release dosage form" which may comprise a relatively undefined elements which attribute the disintegration temperature and hysteresis, leaving it to others to explore the unknown contours of the claimed genus.  See also MPEP § 2173.05(g).  This rejection is in accordance with recent guidance provided by the USPTO (Functional language training 2016) as well as recent case law.  See, e.g., Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015), The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015), Akzo Nobel Coatings Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016).  
In this case, it is not clear what structure or element is required to meet the functional limitations.  The language of the claim is directed to a result that can be obtained, but does not set forth well-defined boundaries, and there is no evidence that the skilled artisan would know what structure or elements are necessarily encompassed by the claims.  Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  The specification does not resolve the ambiguity because there is no description of specific structural features or elements required for achieving claimed features of temperature dependent dosage form.  Consequently, the claim language creates "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co., 317 U.S. at 236 (1942).  
Applicant may resolve the ambiguities of the functional limitation by demonstrating that the specification provides examples of formulations that meet the claim limitations and examples that do not; showing that the skilled artisan would know from the specification what dosage forms are still open to the public (see Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341 (Fed. Cir. 2003)), or Applicant could amend the claims to recite the particular structure or element that accomplishes the function.  
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  
Response to Applicant’s argument 
Applicant stated that claim 49 has been amended to recite “the dosage form comprising a mixture of- 30% to 70% w w of resinous active material comprising a terpene, and or a cannabis ingredient selected from, cannabis extract and or cannabis oil, a gellable polysaccharide, and no more than about 5% w w water, whereby a gelatinous, non-sticky dosage form is obtained” and in view of these added structural limitation the rejection should be withdrawn.
However, applicant did not specifically point out how the amendment resolves ambiguity as stated above. In particular, the recited new limitations do not provide specific structural features or elements required for achieving claimed features of temperature dependent dosage form.  A skilled artisan would not consider a mixture of 30% to 70% w/w resinous active material with a gellable polysaccharide and no more than about 5% w/w water itself as particular structures or elements which maintains its integrity at temperatures lower than about 60°C, while being disintegrated at temperatures higher than 80°C. There should be more than the mixture to meet such functional limitations. For example, one of ordinary skill in the art would not expect that simply combining the gellable polysaccharide at any amount with a resinous cannabis ingredients (homogenous mixture) would have such temperature dependent release functional feature. Actually, the specification requires a specific polymeric wall which is configured to prevent passage of active material therethrough at temperature lower than 60°C while being disintegrated at temperatures higher than 80°C (p6, lines 4-p7, lines 22 and p13, lines 5-15, and Figs-1 and 2). In addition, when a gellable polysaccharide is added to a mixture comprising cannabis ingredients as amended, it is included as an additive (i.e, a part of active ingredients), but not for providing the claimed temperature dependent release functionality (see p4, lines 7-16). This is further evidenced by the example in Fig. 8: “Active material 805 includes a mixture of cannabis oil and agar (gellable polysaccharide). “Active material 805 is located inside core 802 of dosage form 800 and is surrounded by polymeric wall 810” (see Fig. 8 and p28, lines 24-26). Thus, the amendments still do not make it clear what structure or element is required to meet the claimed  functional limitations (i.e., “disintegration of said dosage form is prevented passage of said active material therethrough at temperatures lower than about 60°C while at temperatures higher than 80°C, disintegration is triggered”; and “characterized by preventing disintegration thereof at temperatures lower than 70°C while being susceptible to disintegration at temperatures higher than 120°C”). The language of the claim is still directed to a result that can be obtained, but does not set forth well-defined boundaries, and there is no evidence that the skilled artisan would know what structure or elements are necessarily encompassed by the claims.  Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  The specification does not resolve the ambiguity as stated above.  Consequently, the claim language creates "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co., 317 U.S. at 236 (1942).  

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description Rejection 
Claims 49-51, 55, 59-60, 63, and 69-74 are rejected 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. All dependent claims are included.
Claim 49 as amended recites “the dosage form comprising a mixture of: 30% to 70% w/w of resinous active material comprising a terpene, and/or a cannabis ingredient selected from cannabis extract and/or cannabis oil, a gellable polysaccharide, and no more than about [[10]] 5% w/w water, whereby a gelatinous, non-sticky dosage form is obtained, wherein disintegration of said dosage form is prevented at temperatures lower than about 60°C while at temperatures higher than 80°C, disintegration is triggered”. 
Thus, the gellable polysaccharide is now added to a part of the mixture comprising the resinous active material not a part of a separate component (e.g., polymeric wall), which surrounds the core comprising the active material as originally claimed. However, there is no sufficient disclosure regarding how the claimed temperature dependent release dosage form is obtained without polymeric wall comprising a gellable polysaccharide which surrounds the core comprising the active material. As stated above in 112 (b) rejection, the specification requires a specific polymeric wall which is configured to prevent passage of active material therethrough at temperature lower than 60°C while being disintegrated at temperatures higher than 80°C (p6, lines 4-p7, lines 22 and p13, lines 5-15, and Figs-1 and 2). In addition, when a gellablea polysaccharide is added to a part of a mixture comprising cannabis ingredients as amended, it is included as an additive (i.e., a part of active ingredients), but not for providing the claimed temperature dependent release functionality (see p4, lines 7-16). This is further evidenced by the example in Fig. 8: “Active material 805 includes a mixture of cannabis oil and agar (gellable polysachharide). “Active material 805 is located inside core 802 of dosage form 800 and is surrounded by polymeric wall 810” (see Fig. 8 and p28, lines 24-26). There is no example or information regarding how to make the claimed temperature dependent release dosage form suitable for smoking, vaporization and/or inhalation by preparing a mixture of an active material, gellablea polysaccharide, and water without polymeric walls surrounding the core comprising active material mixture as amended. Thus, the specification fails to adequately describe how to make the claimed temperature dependent release dosage form as amended. 
The first paragraph of 35 U.S.C. 112 or 35 U.S.C. 112(a) requires that the "specification shall contain a written description of the invention." This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). The written description requirement has several policy objectives. "[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470,473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term. Accordingly, it is deemed that the specification does not describe how to make the genus of claimed temperature dependent release dosage form as amended and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Also, claim 49 as amended recites “a mixture of resinous active material, a gellable polysaccharide and “no more than 5% w/w water”, thus the percentage of the water is based on the total amount of the mixture. However, the original disclosure does not support this limitation. The specification only discloses that the polymeric wall includes no more than about 5% water (thus, the percentage of the water is based on the total amount of the polymeric wall)  (p5, lines 26-28), not the mixture itself. Therefore, it is considered as new matter. See MPEP 2173.05(i).  
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 (a) to § 608.04(c). 
		
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611